PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/739,139
Filing Date: 21 Dec 2017
Appellant(s): HOU et al.



__________________
Tadd F. Wilson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2021 appealing from the Office Action mailed 10/16/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
A. The Rejection of Claim 1 under 35 U.S.C. § 103 Should be Reversed.
2. The Cited References Fail to Teach The Limitations of the Claims
a. The Cited References Fail to Teach the Claimed User Interface Interactions
As to Applicant argument on pages 16-17 recites: The cited references fail to teach the user interface interactions recited in the claims. More specifically, the cited references fail to teach the following combination of claim elements recited in claim 1:
“presenting the one or more contextual insights in a separate user interface in the presenting at least a first insight and a second insight associated with the dataset in a first user interface on a display device;
receiving a first selection of an icon associated with the first insight;
in response to the first selection, presenting the first insight in a second user interface on the display device;
receiving a selection of at least a portion of the first insight;
receiving one or more contextual insights responsive to the selected portion;
presenting the one or more contextual insights, in a third user interface on the display device, the one or more contextual insights comprise a textual description and a visualization”.
The Examiner contests that: The argument about claim 1 (presenting the one or more contextual insights in a separate user interface in the presenting at least a first insight and a second insight associated with the dataset in a first user interface on a display device; receiving a first selection of an icon associated with the first insight; in response to the first selection, presenting the first insight in a second user interface on the display device) is different of the claim 1 (09/30/2020)(“presenting at least one of the one or more insights associated with the dataset on a display device associated with the computing device”). It would make the argument invalid, but examiner still want to response the claim 1 and the argument about claim 1.
Regarding claim 1, Dewan et al. teach presenting at least one of the one or more insights associated with the dataset on a display device associated with the computing device (Fig 3, par 0036, par 0044-0049, par 0054-0058, “Insight module 28 may include instructions operable by processors 20 via memories 21 to receive input from UI module 26, and generate an insight view in one of reports 17 based on the received input.  Insight module 28 may access reports generated by report tool 34 to obtain an indication of one or more specific data elements for a specific one of reports 17 ….. UI module 26 may include instructions operable by processors 20 via memories 21 to interact with output devices 20 and/or input devices 32 to provide an interface to user 12A enabling creation of one or more reports 17 and/or use of an insight visualization tool for providing insight views.  That is, UI module 26 may output a GUI for 
    PNG
    media_image2.png
    400
    579
    media_image2.png
    Greyscale

receiving a selection of at least a portion of the presented one or more insights (par 0036-0037, par 0044-47, par 0051-0053, par 0058-0081, “responsive to receiving the input, the computing device may display and insight view as part of the GUI while maintaining display of the report….The insight view may include a second graphical representation of each of a subset of the one or more data elements, the first data element being included in the subset.  That is, the computing device may display new graphical representations for some of the data elements as part of the insight view.  In some examples, the second graphical representations may be the same size and shape receiving one or more contextual insights responsive to the selected portion (par 0036-0037, par 0044-0047, par 0051-0053, par 0058-0081, “The insight view may include a second graphical representation of each of a subset of the one or more data presenting the one or more contextual insights in the display, the one or more contextual insights comprise a textual description and a visualization (Figs 4 and 5, par 0036-0038, par 0044-0049, par 0051-0053, par 0058-0081, “insight module 28 may cause UI module 26 to output insight view 66 for display as part of GUI 60.  Insight view 66 includes graphical representations 68A-68C (collectively "graphical representations 68"), revenue dimension 70, and state dimension 72.  Graphical representations 68 may represent the selected data element as well as adjacent data elements.  In some examples, insight view 66 may include fewer graphical representations of data elements.  For instance, insight view 66 may display only a graphical representation of the selected data element …. Graphical regions 74 may be displayed as part of insight view 66 with respect to revenue dimension 70 and state dimension 72.  Revenue dimension 70 and state dimension 72 may be the same as revenue dimension 46 and state dimension 47, respectively” …present a detail data charts inside area 66 with information elements 70 68A-C, and 74A-C based on the user’s action using element 42 (see Fig 4)). But Dewan et al. as modified by Yang et al. keep silent for teaching presenting the one or more contextual insights in a separate user interface in the display, the one or more contextual insights comprise a textual description and a visualization (fail to disclose the contextual insights in the separate user interface to introduce a new prior art Khalatov et al. to teach that).

    PNG
    media_image3.png
    410
    562
    media_image3.png
    Greyscale

Khalatov et al. teach receiving a selection of at least a portion of the presented one or more insights; receiving one or more contextual insights responsive to the selected portion; presenting the one or more contextual insights in a separate user interface in the display, the one or more contextual insights comprise a textual description and a visualization (Figs 4A-4B, par 0006, par 0025, par 0111-0113, par 0116-0121, par 0125-0127, “Turning to FIG. 4A, the illustrated virtual contextual workspaces 400 includes workspace modules 405, 410, 415, and 420.  The illustrated workspace module 405, for example, shows a module including a bar graph, e.g., of travel spending by time period.  The illustrated workspace module 410, for example, shows a module including a bar graph, e.g., of third party spending finances by time period.  The illustrated workspace module 415, for example, shows a module including a list of alert feeds, e.g., of alerts related to travel spending workspace modules 405, 410, 415, and 420 may be semantically related)).
Regarding the different of the argument about claim 1, Dewan et al. in view Khalatov et al. teach presenting the one or more contextual insights in a separate user interface in the presenting at least a first insight and a second insight associated with the dataset in a first user interface on a display device (Khalatov et al.: Figs 4A-4B, par 0006, par 0025, par 0111-0113, par 0116-0121, par 0125-0127, present separated workspace modules 405, 410, 415, and 420); receiving a first selection of an icon associated with the first insight; in response to the first selection, presenting the first insight in a second user interface on the display device (Dewan et al.: par 0051, “the insight visualization tool may be a selectable icon that the user can enable by performing a single click of the mouse while the cursor is located at a same location of an output device that the insight visualization tool is located”; Khalatov et al.: Figs 4A-4B, par 0006, par 0025, par 0111-0113, par 0116-0121, par 0125-0127, present the corresponded workspace modules (data) based on the user’s input (such as selected icon)).
After combine prior art,  Dewan et al. in view Khalatov et al. teach presenting at least one of the one or more insights associated with the dataset on a display device associated with the computing device; receiving a selection of at least a portion of the in a separate user interface in the display, the one or more contextual insights comprise a textual description and a visualization. For the above reasons it is believed that the rejections for claim 1 should be sustained.

b. The Cited References Fail to Teach Associating a Comment with a Contextual Insight
As to Applicant argument on page 21 recites: The cited references fail to teach associating a comment with a contextual insight. More specifically, the cited references fail to teach the following combination of claim elements recited in claim 1:
“receiving a comment, from a first user in the separate user interface, about the one or more contextual insights;
associating the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed with the one or more contextual insights, in the separate user interface, when the one or more contextual insights are accessed by a second user; and
outputting the one or more contextual insights with the comment to the second user”.

    PNG
    media_image4.png
    316
    463
    media_image4.png
    Greyscale

	The Examiner contests that prior art Yang et al. teach receiving a comment, from a first user, about the one or more contextual insights, in the user interface; associating the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user; and outputting the one or more contextual insights with the comment to the second user (Fig 2, abstract, par 0004, par 0021-0033, par 0035-0037, par 0069-0073, “receiving a first comment on a document made by a first user from a first client device and a second comment on the document made by a second user from a second client device”, par 0044, par 0073, par 0078, par 0085, par 0091-0095, “an attendee can update the comments displayed in the content display region of a corresponding client device.  For example, an attendee (e.g., a teacher who is giving a lecture) at the touch screen whiteboard 102-2 may be able to erase a previous comment made by him or her 
		But Dewan et al. as modified by Yang et al. keep silent for teaching receive a comment, from a first user, about the one or more contextual insights, in the separate user interface; associate the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the separate user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user (fail to disclose the comment in the separate user interface to introduce a new prior art Khalatov et al. to teach that).

    PNG
    media_image5.png
    354
    493
    media_image5.png
    Greyscale

		Khalatov et al. teach receive a comment, from a first user, about the one or more contextual insights, in the separate user interface; associate the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the separate user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user (Fig 4C, abstract, par 0026, par 0041-0042, par 0068, par 0087, par 0114, par 0129-0131, par 0145-0155, “Turning to FIG. 4C, the illustrated virtual contextual workspaces 450 includes workspace modules 455, 465, 470, and 475.  The illustrated workspace module 455, for example, shows a module including a pie graph, e.g., of travel spending by vendor, along with a suggestion 460 to merge different types of documents (here, invoices and purchase orders)”; “the semantic suggestions modules provide at least one suggestion having a description of the semantically-related data to the user.  The suggestion(s) may be 
After prior art Yang et al. is introduced to teach “receiving a comment, from a first user, about the one or more contextual insights, in the user interface; associating the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user; and outputting the one or more contextual insights with the comment to the second user”, but fail to disclose the comment in the separate user interface, so a new prior art Khalatov et al. is introduced to teach “the comment in the separate user interface”. Therefore, the Dewan et al. as modified by Yang et al. and Khalatov et al. teach receive a comment, from a first user, about the one or more contextual insights, in the separate user interface; associate the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the separate user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user, and outputting the one or more contextual insights with the comment to the second user. For the above reasons it is believed that the rejections for claim 1 should be sustained.
3. The Cited References Would Not Have Been Combined as Asserted in the Office Action
As to Applicant argument on pages 23-25 recites: The asserted combination of Dewan, Yang, and Khalatov is improper, and the Office Action fails to establish a motivation to combine the references with one another …. the Office Action provides no support as to why or how one skilled in the art would have a desire or motivation, i.e.,
that there was a recognized need, to combine these elements. Based on what was presented in the Office Action, the only motivation that existed to combine any of these types of elements was provided only in the Appellant’s Specification.
The Examiner contests that:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 1. the three prior art are analogous art (related to user interface to display dataset with further details); 2. the Examiner only relied based on Yang et al.'s concept for providing/exchange comment between users over network to cure the deficiencies presented by Dewan et al.. As explained in the previous office action, Dewan et al. do not expressly disclose receiving a comment, from a first user, about the one or more contextual insights, in the user interface; associating the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed, in the user interface from the exploration area, with the one or more contextual insights when the one or more contextual insights are accessed by a second user; and outputting the one or more contextual insights with the comment to the second user; however, by introducing exchanging comments between users over network, as taught by Yang et al., the modification allows users remotely to exchange the comments between them to easily share their comments in handwriting through computers as a group of attendees in a real-life conference room that is equipped with a large whiteboard (par 0002). Therefore, it would have been reasonable to combine Dewan et al. and Yang et al; 3. the Examiner only relied based on Khalatov et al.'s concept for presenting the insights and the comment in the separate user interface over the network to cure the deficiencies presented by Dewan et al. in view of Yang et al.. As explained in the previous office action, Dewan et al. in view of Yang et al. do not expressly disclose presenting the one or more contextual insights in a separate user interface in the display, the one or more contextual insights comprise a textual description and a visualization; receiving a comment, from a first user in the separate user interface, about the one or more contextual insights; associating the comment with the one or more contextual insights, wherein associating the comment causes the comment to be displayed with the one or more contextual insights, in the separate user interface, when the one or more contextual insights are accessed by a second user; and outputting the one or more contextual insights with the comment to the second user, however, by introducing presenting the insights and the comments in the separate user interface over the network, as taught by Khalatov et al., the modification allows users to present the multiple insights and remotely to exchange the comments between them to easily share their comments in handwriting through computers as a group of attendees and to provide complex and clarified user interface for business user to manage relevant content to the workspace to have additional insights or perform further actions in similar business situations (par 0002-0005). Therefore, it would have been reasonable to combine Dewan et al., Yang et al., and Khalatov et al.

B. Rejection of Claim 8 under 35 U.S.C. § 103
As to Applicant argument on pages 27-28 recites: Claim 8 includes the same or similar elements to claim 1. Notably, claim 8 includes the following claim elements (italicized below) that are not taught by the cited art: …. Based on the similarities to claim 1, and for the same or similar reasons as articulated above with respect to claim 1, claim 8 is also not taught by the cited references and is allowable. 
 Applicant has not provided additional argument apart from the above discussed arguments section A. Thus for the above reasons discussed in section A, it is believed that the rejections for claim 8 should be sustained.

C. Rejection of Claim 16 under 35 U.S.C. § 103
As to Applicant argument on pages 28-29 recites: Claim 16 includes the same or similar elements to claim 1. Notably, claim 16 includes the following claim elements (italicized below) that are not taught by the cited art: …. Based on the similarities to claim 1, and for the same or similar reasons as articulated above with respect to claim 1, claim 16 is also not taught by the cited references and is allowable. 
Examiner wants to note that claim 16 recite subject matter similar to claim 1 and Applicant has not provided additional argument apart from the above discussed arguments section A. Thus for the above reasons discussed in section A, it is believed that the rejections for claim 16 should be sustained.

D. Rejection(s) of dependent Claims 2-7, 9-15, and 17-20 under 35 U.S.C. § 103
As to Applicant argument on pages 28-29 recites: Claim 2-7, 9-15, and 17-20 each depend, either directly or indirectly, from an allowable independent claim 1, 8, or 16. Based at least on this dependence from an allowable independent claim, claims 2-7, 9-15, and 17-20 are also allowable over the cited art.
 Applicant has not provided additional argument apart from the above discussed arguments section A. Thus for the above reasons discussed in section A, it is believed that the rejections for claims 2-7, 9-15, and 17-20 should be sustained.

a. The Cited References Fail to Teach Receiving the Second Selection on a Data Point
As to Applicant argument on page 29 recites: With respect to claim 11, the cited references fail to teach that the second selection may be of a data point presented in the first insight. More specifically, the cited references fail to teach the following combination of claim elements recited in claim 11: “wherein the receiving the second selection of at least the portion of the presented first insight, in the exploration area, comprises receiving a selection of the one or more data points ”.

    PNG
    media_image2.png
    400
    579
    media_image2.png
    Greyscale
 
The Examiner contests that Dewan et al. teach wherein the receiving the second selection of at least the portion of the presented first insight in the exploration area comprises receiving a selection of the one or more data points (Figs 4 and 5, par 0036-0038, par 0044-0049, par 0051-0053, par 0058-0081, “UI module 26 may receive input indicating a selection of graphical representation 44F. UI module 26 may provide an indication of the input to insight module 28. In response to receiving the indication, insight module 28 may generate one or more queries and/or one or more report specifications. In the example of FIG. 5, insight module 28 may generate one or more queries to retrieve revenue values for all cities within States 5, 6, and 7, as well as revenue values for all categories within each city, and send the query or queries to calculation engine 25. Calculation engine 25 may retrieve the relevant values from data cubes 24 and/or from enterprise business intelligence system 14, and provide the …. further disclose selected and present subset data (see Fig 4, S5, S6, and S7 or Fig 5, S5, S6, and S7) with details information in second insight (see Fig 4, inside area 66 or Fig 5, inside area 82) based on user’s input (see Fig 4 or 5, insight selection 42   : insight 1 and insight 2) to explore the data area in first insight (see Fig 4, area 41 or Fig 5, area 41)). Thus for the above reasons discussed, it is believed that the rejection for claim 11 should be sustained.

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,

/JIN GE/
Examiner, Art Unit 2616 


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),